Citation Nr: 1203347	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  92-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder as a result of head trauma. 

2.  Entitlement to an initial disability rating in excess of 50 percent for a post-traumatic headache disorder. 

3.  Entitlement to a disability rating in excess of 20 percent for the residuals of trauma to the dorsolumbar region with myositis.

4.  Entitlement to a disability rating in excess of 20 percent for the residuals of a cervical spine injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

A February 1991 rating decision established a separate 10 percent disability rating for the residuals of a cervical spine injury, effective from December 18, 1984, and continued a 10 percent disability rating for the residuals of trauma to the dorsolumbar region with myositis in accordance with the findings of an October 1989 Board decision.  By correspondence dated in May 1992, the Veteran perfected her appeal as to these matters. 

In a February 1993 rating decision, the RO granted entitlement to a 20 percent disability rating for the residuals of a cervical spine injury, effective from December 2, 1991.  Although the RO did not address this issue in a subsequent Supplemental Statement of the Case, as a higher schedular disability rating is possible the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a June 1994 rating decision, the RO denied service connection for a psychiatric disorder and for loss of vision and denied reopening a service connection claim for headaches.  By correspondence dated in April 1995, the Veteran perfected her appeal as to these matters.  In February 2003, she withdrew her appeal as to the issue of service connection for loss of vision. 

A March 2000 hearing officer's decision granted service connection for post-traumatic headaches.  A 10 percent disability rating was assigned effective from May 18, 1992.  By correspondence dated in June 2001, the Veteran perfected her appeal as to this matter. 

In May 2002, the RO issued a rating decision increasing the Veteran's initial disability rating for her post-traumatic headaches from 10 to 30 percent.  In a decision dated in January 2011, the Board awarded a 50 percent disability rating for the post-traumatic headaches.  In May 2002, the RO also increased the disability rating for the residuals of trauma to the dorsolumbar region with myositis from 10 to 20 percent, effective June 22, 2001.  As a higher schedular disability rating is possible with respect to each of these disabilities, the claims of entitlement to increased ratings remain before the Board on appeal.  See AB, 6 Vet. App. at 35. 

In March 2005, the Board remanded these claims for additional development.  In January 2011, the Board then decided the claims now appeal and remanded the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) to the RO for further development.  The Veteran then appealed the Board's denials of service connection  and increased ratings to the United States Court of Appeals for Veterans Claims (Court), which, in October 2011, granted a Joint Motion for Remand (JMR) and vacated the November 2007 Board decision.

The Board notes that the issue of entitlement to TDIU remains on appeal, but is not before the Board at this time.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As noted above, the Board decided the Veteran's claims on appeal in a January 2011 decision.  However, in October 2011 the Court granted a Joint Motion for Remand that vacated the January 2011 decision to the extent that it denied entitlement to (1) service connection for an acquired psychiatric disorder as a result of head trauma; (2) an initial disability rating in excess of 50 percent for a post-traumatic headache disorder; (3) a disability rating in excess of 20 percent for the residuals of trauma to the dorsolumbar region with myositis; and (4) a disability rating in excess of 20 percent for the residuals of a cervical spine injury; and remanded the case for further development.  Thus, further development is warranted in compliance with the October 2011 Joint Motion for Remand. 

First, the Board finds that translation of medical documents is needed.  The RO/AMC must go through the Veteran's claims file and have all necessary documents translated from Spanish to English.  This includes but is not limited to: handwritten medical notes from Dr. T.J., dated from January 28, 1999, to April 12, 2006; treatment records from Dr. R.M.F. and Dr. J.P.Z., dated from January 15, 1998, to January 20, 1999; treatment records from Dr. F., dated from November 14, 2002, to May 31, 2005; a statement from the Veteran to VA received in October 1988; and Tribunal Superior de Puerto Rico Sala de Caguas "Sentencia" dated December 29, 1983.  

The Board also finds that the Veteran should be afforded new VA examinations for her service-connected post-traumatic headache disorder, service-connected residuals of trauma to the dorsolumbar region with myositis, and service-connected residuals of a cervical spine injury.  When a Veteran claims that her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing her with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Thus, the Board finds that the Veteran should be afforded new VA examinations to determine the current nature and severity of the service-connected post-traumatic headache disorder, service-connected residuals of trauma to the dorsolumbar region with myositis, and service-connected residuals of a cervical spine injury. 

In addition, to the Veteran being afforded new VA examinations for her service-connected disabilities the Board finds that the VA examiner who conducts the examination(s) for her service-connected spine injuries, including her trauma to the dorsolumbar region with myositis and residuals of a cervical spine injury, should also specifically address any functional loss under DeLuca v. Brown, 8 Vet. App. 202 (1995), and any bladder or neurological impairments, as discussed below.  

The Joint Motion for Remand specifically discussed that the Veteran's service-connected spine disabilities should be considered in terms of functional loss in accordance with 38 C.F.R. § 4.40 and DeLuca.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85   (2010).

Thus, the VA examiner(s) must discuss all functional effects of the Veteran's trauma to the dorsolumbar region with myositis and residuals of a cervical spine injury; including her reported flare-ups. 

The Joint Motion for Remand also stated that the January 2011 Board decision failed to consider that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Thus, the Board finds that the VA examiner(s) must also discuss if the Veteran has any objective neurologic abnormalities including bowel or bladder impairment and any sciatica of the nerves that are attributed to her service connected dorsolumbar region with myositis and her service connected residuals of a cervical spine injury. 

Prior to any VA examination, attempts shall be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC shall assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC shall obtain all outstanding treatment records.  If any records sought are not obtained, the Veteran must be notified of the records that were not obtained, of the efforts taken to obtain them, and of any further action to be taken.

2.  The RO/AMC must go through the Veteran's claims file and have all necessary documents translated from Spanish to English.  This includes but is not limited to handwritten medical notes from Dr. T.J., dated from January 28, 1999, to April 12, 2006; treatment records from Dr. R.M.F. and Dr. J.P.Z., dated from January 15, 1998, to January 20, 1999; treatment records from Dr. F., dated from November 14, 2002, to May 31, 2005; a statement from the Veteran to the VA received in October 1988; and Tribunal Superior de Puerto Rico Sala de Caguas "Sentencia" dated December 29, 1983.  

3.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected post-traumatic headaches.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is requested to discuss the current nature and severity of the Veteran's service-connected post-traumatic headache disorder.  The examiner must comment on the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, if the examiner finds that the Veteran's disorder is a manifestation of traumatic brain injury, the examiner must address all potential residuals of the traumatic brain injury, to include physical, psychological, and neurological residuals that may arise due to this type of injury.  The examiner must be provided with VA's Compensation and Pension Examination Worksheet for Traumatic Brain Injury.

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the disability upon her activities of daily living and the effect, if any, on his current level of occupational impairment.  An opinion shall be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability. 

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected residuals of trauma to the dorsolumbar region with myositis, and service-connected residuals of a cervical spine injury.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must discuss the current nature and severity of both of the Veteran's service-connected spine disabilities.  For each spine disability (residuals of trauma to the dorsolumbar region with myositis and the residuals of a cervical spine injury) the VA examiner must:

A)  Report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, including range of motion and any flare-ups.  

B) Identify the total duration of any incapacitating episodes over the past 12 months. 

C) Identify any neurological manifestations of both disabilities.  This includes any sciatica, neuropathy, bladder impairment, and bowel impairment.

D) Comment on the functional limitations, if any, caused by the residuals of trauma to the dorsolumbar region with myositis and the residuals of a cervical spine injury under 38 C.F.R. §§ 4.10 , 4.40, and 4.45.  

1. This should include a discussion of the factors under DeLuca and Mitchell; this includes whether there is weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.   If there is additional limitation due to functional factors after repetitive motion, the examiner should specify in degrees the additional loss of motion.

2. The VA examiner must comment on how and to what extent these manifestations affect the Veteran.   

3. If the severity of these manifestations cannot be quantified, the examiner should so indicate and fully explains the reasons therefor. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


